Mr. Justice Horton delivered the opinion of the court. This appeal must be dismissed for the reason that there is no judgment against appellants. -The suit was brought against the four appellants, Adolph Arnold, Theodore-Arnold, Herman Arnold and Benjamin F. Baker, together with Gustav A. Bodenschatz and Arthur J. Howe. Upon the trial the jury returned a verdict finding the issues, joined between appellee and appellants, for the appellee, and assessing appellee’s damages only against said Bodenschatz and Howe. The damages thus assessed are for the sum of $532.39. A motion for a new trial, apparently by all of the defendants below, was overruled. Judgment was thereupon entered against the defendants Bodenschatz and Howe, and against.them only. This record shows no judgment of any kind against the appellants. Bodenschatz and Howe do not, nor does either one of them, join in this appeal. Although a person be a party defendant to a suit in which a judgment is entered against'his co-defendant, he can not appeal when there is no judgment of any kind against him. This appeal from the Circuit Court will be dismissed.